UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-4000 Summit Mutual Funds, Inc. (Exact name of registrant as specified in charter) 312 Walnut Street, Suite 2500, Cincinnati, Ohio 45202 (Address of principal executive offices) (Zip code) John F. Labmeier, Esq. Summit Investment Partners, Inc. 312 Walnut Street, Suite 2500 Cincinnati, Ohio 45202 (Name and address of agent for service) (513) 632-1600 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2007 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. Summit Mutual Funds, Inc. – Apex Series ANNUAL REPORT – TABLE OF CONTENTS Message from the President 1 Fund Expenses 2 Portfolio Managers’ Reports and Financial Statements: Nasdaq-100 Index Fund 3 Everest Fund 10 Bond Fund 16 Short-term Government Fund 25 High Yield Bond Fund 31 Money Market Fund 38 Large Cap Growth Fund 45 Notes to Financial Statements 51 Report of Independent Registered Public Accounting Firm 55 Important Considerations about Investing in Summit Mutual Funds A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities and information regarding how the Funds voted portfolio securities during the most recent 12 month period ended September 30 is available without charge, upon request, by calling 1-877-546-FUND, or on the Funds’ website at www.summitfunds.com, or on the Securities and Exchange Commission’s website at www.sec.gov. This Fund files a complete Schedule of Investments in Securities with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Form N-Q is available on the Fund’s or SEC’s website. The Funds’ Form N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. This report has been prepared for the information of shareholders and is not authorized for distribution to prospective purchasers of shares unless it is preceded or accompanied by an effective prospectus for Summit Mutual Funds, Inc. Mutual fund investing involves risk. Principal loss is possible. The Short-term Government Fund, Money Market Fund, High Yield Bond Fund, and Bond Fund invest in debt securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments by the High Yield Bond Fund and Bond Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. An investment in the Money Market Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Because the Nasdaq-100 Index Fund has expenses, and the Nasdaq-100 Index does not, the Fund may be unable to replicate precisely the performance of the Index. While the Fund remains small, it may have a greater risk that its performance will not match that of the Index. All indexes listed in the report are unmanaged, and are not available for direct investment. The Manager Comments provided in this report reflect the opinions of the Fund’s Portfolio Managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Summit Mutual Funds, Inc. MESSAGE FROM THE PRESIDENT We are pleased to send you Summit Mutual Funds’ 2007 Annual Report for the twelve-month period ended September 30, 2007. We welcome new and thank existing investors in the Summit Funds as we strive to help you reach your financial goals. Financial markets performed well over the last year, providing positive returns in all of the major domestic stock and bond indexes. Large cap growth equities, as measured by the Nasdaq 100 Index, lead the major market indexes over the last 12 months, providing a return of 27.01%. International equities also performed well, with the EAFE International index providing a return of 24.86% (in U.S. dollars and net of foreign taxes) over the same period. In the fixed income markets, high yield indexes outperformed broader, investment grade fixed income indexes, such as the Lehman Aggregate Bond Index. Economic indicators continue to provide mixed signals, but it appears that the economy may slow going into 2008. The fallout from poorly underwritten sub-prime mortgage loans continues to negatively affect the housing market and is slowly spreading to other sectors of the economy. In addition, tightening credit standards will negatively impact the economy, although to what degree is still up for debate. As always, employment and the consumer’s willingness and ability to spend will play a major role in the magnitude and duration of any slowdown.International growth remains strong, and a weaker U.S. dollar should benefit exporters and producers of commodities that are denominated in U.S. dollars, such as oil. Oil prices remain at very high levels, and continue to increase as of this writing, with no immediate end in sight. Higher energy prices will put a further drag on the economy. The Federal Reserve Board reacted to the tightening credit markets and the prospect for slower growth by cutting the Fed Funds rate 0.50% in September 2007 to 4.75%. Given the current structure of U.S. Treasury Securities interest rates over all maturities, the marketplace is anticipating further cuts in the Fed Funds Rate. Chairman Bernanke continues to weigh the risks of slowing growth and tighter credit against a weaker dollar and long term inflation risks. For now, it appears that Chairman Bernanke is more concerned about the former than the latter. Hence, the direction of short-term rates is downward for now. Equity markets have mostly ignored the issues in the credit markets and have instead chosen to focus on price to earnings multiples and the possibility of improved earnings in the future. For the fiscal year ended September 30th, the large cap S&P 500 Index advanced 16.44%, the S&P MidCap 400 Index improved 18.76% and the small cap Russell 2000 Index rose 12.34%. Small cap stocks lagged for the first time in several years. In addition, growth stocks outperformed value stocks for the year, which suggests the market may be changing its focus. “Maintain the proper perspective (and) have realistic expectations . . .” Fixed income markets provided positive returns over the last twelve months, as well. Short and intermediate term interest rates declined materially, while longer term interest rates were mostly unchanged. The 2 year Treasury yield declined 0.70% to 3.98%, while the 10 year Treasury rate remained mostly unchanged at 4.59%.Credit spreads (the interest rate difference between risk-free U.S. Treasury securities and other fixed income securities) generally widened during the period, as market participants began repricing risk in June 2007. In this environment, the Lehman Aggregate Bond Index provided a positive return of 5.14% over the last twelve months. The high yield market provided an even higher return of 7.75% as measured by the Merrill Lynch High Yield Master II Index during the same period. “Proper diversification of your investments is an important component of achieving your long-term investment goals.” Looking out into 2008, there is much uncertainty regarding the rate of U.S. economic growth, corporate profitability and interest rates. The Federal Reserve, through its actions, has made it clear that it will provide liquidity to the market when needed. However, it has also made it clear that it is not their job to bail out investors who simply made bad investments. Our message remains the same though, as we enter 2008. Maintain the proper perspective, have realistic expectations and ensure that your investment strategy is appropriate for your risk tolerance and time horizon. Concepts such as asset allocation and portfolio rebalancing are critical. Proper diversification of your investments, both within and across asset sectors, is an important component of achieving your long-term investment goals. Summit Mutual Funds provides a solid foundation for diversified investment planning with choices across equity and fixed income styles. Thank you for choosing Summit Funds and for the trust that you have placed in us. Best regards, Steven R. Sutermeister President 1 Summit Mutual Funds, Inc. – Apex Series 2007 ANNUAL REPORT – FUND EXPENSES (UNAUDITED) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees, and other Fund expenses.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.Please note that the expenses shown in the Example do not reflect transactional costs.If transactional costs were included, your costs would have been higher. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period April 1, 2007 through September 30, 2007. Actual Expenses The first section of the table below provides information about actual account values and actual net expenses.You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio, net of fee waivers and expense reimbursements, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses cannot be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with those of other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. The information below is net of any applicable fee waivers and/or expense reductions, which lower expenses and increase performance.Please note that the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Expenses Paid* Beginning Ending Annualized During Period Account Value Account Value Expense April 1, 2007 to Fund April 1, 2007 September 30, 2007 Ratio September 30, 2007 Based on Actual Return Nasdaq-100 Index Fund $1,000.00 $1,178.50 0.65% $3.55 Everest Fund Class I 1,000.00 1,044.30 0.90% 4.61 Everest Fund Class A 1,000.00 1,042.90 1.15% 5.89 Bond Fund Class I 1,000.00 1,006.00 0.79% 3.97 Bond Fund Class A 1,000.00 1,004.80 1.05% 5.28 Short-term Government Fund Class I 1,000.00 1,026.20 0.73% 3.71 Short-term Government Fund Class A 1,000.00 1,024.90 0.98% 4.97 High Yield Bond Fund Class I 1,000.00 1,001.60 1.30% 6.52 High Yield Bond Fund Class A 1,000.00 1,000.40 1.57% 7.87 Money Market Fund 1,000.00 1,025.10 0.45% 2.28 Large Cap Growth Fund Class I 1,000.00 1,103.10 1.10% 5.80 Large Cap Growth Fund Class A 1,000.00 1,102.60 1.35% 7.12 Based on Hypothetical Return (5% return before expenses) Nasdaq-100 Index Fund $1,000.00 $1,021.81 0.65% $3.29 Everest Fund Class I 1,000.00 1,020.51 0.90% 4.56 Everest Fund Class A 1,000.00 1,019.25 1.15% 5.82 Bond Fund Class I 1,000.00 1,021.26 0.79% 4.00 Bond Fund Class A 1,000.00 1,019.90 1.05% 5.32 Short-term Government Fund Class I 1,000.00 1,021.41 0.73% 3.70 Short-term Government Fund Class A 1,000.00 1,020.16 0.98% 4.96 High Yield Bond Fund Class I 1,000.00 1,018.80 1.30% 6.58 High Yield Bond Fund Class A 1,000.00 1,017.35 1.57% 7.94 Money Market Fund 1,000.00 1,022.81 0.45% 2.28 Large Cap Growth Fund Class I 1,000.00 1,019.55 1.10% 5.57 Large Cap Growth Fund Class A 1,000.00 1,018.30 1.35% 6.83 * Expenses are equal to the Fund’s annualized net expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 2 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND Summit Nasdaq-100 Index Fund - Average Annual Total Return 1-Y ear 5-Year Since Inception 26.16% 19.76% -7.30% Past performance is not predictive of future results. Performance does not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemption of fund shares. Absent limitation of expenses during certain of the periods shown, performance would have been lower. Fund Data Managers: Gary R. Rodmaker Nick J. Kotsonis Kevin P. Aug Inception Date: December 28, 1999 Total Net Assets: $24.1 Million Number Of Equity Holdings: 101 Median Cap Size: $10,033 Million Top 10 Equity Holdings Sector Allocations (% of net assets) Apple, Inc. Microsoft Corp. Qualcomm, Inc. Google, Inc. - Class A Cisco Systems, Inc. Research In Motion Ltd. Powershares QQQ Trust Intel Corp. Oracle Corp. eBay, Inc. 9.6% 4.9% 4.4% 4.1% 3.7% 2.8% 2.8% 2.7% 2.4% 2.0% “Nasdaq” and related marks are trademarks or service marks of The Nasdaq Stock Market, Inc. and have been licensed for use for certain purposes by Summit Mutual Funds, Inc. and the Nasdaq-100 Index Fund. Nasdaq makes no warranty, express or implied, and bears no liability with respect to Summit Mutual Funds, its use of The Index, or any data include therein. 3 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND Objective – Seeks investment results that correspond to the investment performance of U.S. common stocks, as represented by the Nasdaq-100 Index (the “Index”). Strategy – The Nasdaq-100 Index Fund (the “Fund”) will attempt to achieve, in both rising and falling markets, a correlation of at least 95% between the total return of its net assets before expenses and the total return of the Index. Managers’ Comments: For the year ended September 30, 2007, the Summit Nasdaq-100 Index Fund’s total return for Class I shares was 26.16% (after waivers and reimbursements).This compares to a 27.01% total return for the Nasdaq-100 Index.The difference of 0.85% is referred to as “tracking error” and is largely attributed to the Fund’s operating expenses.These expenses represent the Fund’s costs for advisory, administration, accounting, custody and other services.The remaining difference can be caused by a number of factors, including the timing and size of shareholder subscriptions and redemptions into and out of the Fund, broker’s commissions or other trading costs, and holding security positions in amounts that are different than the weightings in the Index, among others.While an exact replication of the capitalization weightings of securities in the Index is not feasible, the Fund’s objectives and strategies call for a correlation of at least 95% between the Fund’s pre-expense total return and that of the Index.The Fund achieved this level of correlation for the period presented. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. 4 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. Fiscal Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value, beginning of period $ 21.68 $ 21.09 $ 18.71 $ 17.35 $ 11.18 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.01 0.05 (2) 0.16 (0.07 ) (0.04 ) Net realized and unrealized gains / (losses) 5.64 0.61 2.31 1.43 6.21 Total from Investment Activities 5.65 0.66 2.47 1.36 6.17 DISTRIBUTIONS: Net investment income (0.06 ) (0.07 ) (0.09 ) — — Total Distributions (0.06 ) (0.07 ) (0.09 ) — — Net asset value, end of period $ 27.27 $ 21.68 $ 21.09 $ 18.71 $ 17.35 Total return 26.16 % 3.08 % 13.20 % 7.84 % 55.19 % RATIOS/SUPPLEMENTAL DATA: Ratio of expenses to average net assets – net(1) 0.65 % 0.65 % 0.65 % 0.65 % 0.65 % Ratio of expenses to average net assets – gross 1.10 % 1.09 % 1.13 % 1.13 % 1.38 % Ratio of net investment income / (loss) to average net assets 0.06 % 0.25 % 0.79 % -0.33 % -0.33 % Portfolio turnover rate 15.20 % 12.89 % 10.60 % 4.92 % 7.68 % Net assets, end of period (000’s) $ 24,130 $ 15,644 $ 17,040 $ 16,874 $ 15,847 (1)
